NO. 12-15-00049-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

VALERIE SALYARDS GILMORE,                        §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Valerie Salyards Gilmore appeals her conviction for possession of a controlled substance.
She raises one issue on appeal relating to the trial court’s order of withholding. We affirm.


                                          BACKGROUND
       A Smith County grand jury indicted Appellant for the offense of possession of a
controlled substance, namely, methamphetamine, in an amount of one gram or more but less than
four grams. The indictment also alleged that, prior to the commission of the current offense,
Appellant was convicted of the felony offense of manufacture or delivery of a controlled
substance.
       Without a plea bargain agreement, Appellant pleaded “guilty” to the offense and “true” to
the enhancement paragraph. After a presentence investigation was complete, the trial court
conducted a sentencing hearing.       After finding Appellant “guilty” and the enhancement
paragraph “true,” the trial court assessed Appellant’s punishment at eight years of imprisonment.
This appeal followed.
                              TRIAL COURT’S ORDER TO WITHDRAW FUNDS
        In her sole issue on appeal, Appellant contends that the trial court erred in ordering funds
to be withheld from her inmate trust account because the amount is not supported by a proper bill
of costs.
Standard of Review and Applicable Law
        The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). When the imposition of court costs is
challenged on appeal, we review the assessment of costs to determine if there is a basis for the
cost, not to determine if there is sufficient evidence offered at trial to prove each cost. Id.
        A bill of costs is not required to sustain statutorily authorized and assessed court costs,
but it is the most expedient, and therefore, preferable method. See id. at 396. If a bill of costs is
omitted, one can be prepared and presented to the appellate court in a supplemental clerk’s
record. See id. at 392.
Discussion
        After Appellant filed her brief, the record was supplemented with a bill of costs. See id.
We first note that the amount reflected in the bill of costs is $25.00 more than the costs reflected
in the judgment and order of withholding. It appears that the $25.00 difference represents a
statutory “time payment fee,” which provides that a person convicted of a felony, who does not
pay court costs imposed within thirty days of the date of the judgment is entered, should be
charged a fee of $25.00. See TEX. LOCAL GOV’T CODE ANN. § 133.103(a) (West Supp. 2014).
The State requests this court to modify the trial court’s judgment to reflect the imposition of the
additional $25.00 to the total court costs amount. However, the State does not provide, nor are
we aware of, any authority that authorizes an appellate court to increase the amount of court
costs assessed. Accordingly, we overrule the State’s request.
        Appellant does not challenge a specific cost or basis for the assessment of a particular
cost. Absent such a challenge, the bill of costs is sufficient to support the trial court’s order to
withdraw funds in this case. See Johnson, 423 S.W.3d at 396; Pendergrass v. State, No. 12-13-
00322-CR, *1 (Tex. App.—Tyler no pet.) (mem. op., not designated for publication). We
overrule Appellant’s sole issue.




                                                  2
                                                   DISPOSITION

         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.



                                                                 JAMES T. WORTHEN
                                                                    Chief Justice



Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 8, 2015


                                         NO. 12-15-00049-CR


                               VALERIE SALYARDS GILMORE,
                                         Appellant
                                            V.
                                  THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1439-14)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.